Citation Nr: 1611136	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  12-30 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, and to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to May 1963.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the September 2014 Board hearing presided over by the undersigned Veterans Law Judge.

The Board notes that the Veteran's Motion for Reconsideration of the June 2008 Board decision was denied.  See December 2014 letter from the Board.  

In March 2015, the Board remanded the case for further evidentiary development.  The case is again before the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and credible evidence shows that the Veteran's adjustment disorder with mixed anxiety and depressed mood is proximately due to or the result of service-connected residuals of broken nose.  





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Adjustment disorder with mixed anxiety and depressed mood is secondary to service-connected residuals of broken nose, and service connection is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claim for entitlement to service connection is granted, as discussed below, any error as to the duty to notify and assist regarding the claim for service connection is not prejudicial to the Veteran and is harmless error.  For the same reason, any error by the AOJ under Stegall v. West, 11 Vet. App. 268, 271 (1998) with substantially complying with the Board's March 2015 prior remand is not prejudicial to the Veteran and is harmless error. 

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

As a preliminary matter, the Board acknowledges that in an October 2007 VA examination, the examiner diagnosed the Veteran with generalized anxiety disorder and panic disorder with agoraphobia and opined that based on the Veteran's lay reports of drinking in high school to cope with anxiety, it is more likely than not that these anxiety disorders started in high school and that the Veteran self-medicated his symptoms with alcohol until he stopped drinking in 1973.  However, there is also an April 2008 note from a private psychiatrist, in which she states that after reviewing the veteran's history and lay statements, she finds no evidence of a clinical or psychiatric disorder prior to service.  This opinion was based on thorough rationale.  Given this evidence, the Board does not find that there is clear and unmistakable (obvious, manifest, or undebatable) evidence to demonstrate that the Veteran's acquired psychiatric disorder pre-existed service.  Further, no psychiatric defect was noted on the Veteran's examination upon entrance into service.  Therefore, the Veteran's mental health is considered to have been in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

The Veteran argues that he has a psychiatric disorder, to include anxiety and depression, that is related to service, to include as secondary to his service-connected disabilities of sleep apnea and residuals of broken nose with severely deviated nasal septum.  The Veteran's service-connected residuals of broken nose and sleep apnea have the associated symptom of severe obstruction of the left air passage and problems breathing.  See December 1991 and February 2008 rating decisions.  

The Veteran is competent to report his symptoms and observations, and the Board finds that his statements as to feeling anxious due his problems breathing are credible because such reports have been consistent throughout the record.  See e.g., July 2007 Board hearing transcript at p. 6.  

During the appeal period, the Veteran has been diagnosed with adjustment disorder with mixed anxiety and depressed mood.   See July 2015 VA examination.  Furthermore, the weight of the competent and credible evidence shows that the Veteran's current psychiatric disorder is caused by the Veteran's service-connected broken nose residuals and specifically his symptom of trouble breathing.  On VA examination in July 2015, the VA examiner opined that the Veteran's currently diagnosed adjustment disorder with mixed anxiety and depressed mood is at least as likely as not related to the Veteran's service-related stressor of broken nose and his residuals of having trouble breathing.  The July 2015 VA examiner's opinion has significant probative value because it was based on her medical expertise and training, on a thorough review of the claims file, on examination of the Veteran and on the Veteran's lay statements.  The opinion was also supported by rationale.  

The Board also notes that in an April 2008 private treatment note, a private psychiatrist reviewed the Veteran's medical history and lay statements and opined that the Veteran's then-diagnosed anxiety disorders are "related to [the] sustained service-related disability."  The Board also notes that in an October 1991 private treatment note, a private psychiatrist stated that the Veteran's "depression is exacerbated by his sleep apnea" and that "many of his depressive symptoms such as low energy, fatigue and poor sleep can be accounted for by his sleep apnea."  

The Board acknowledges that the October 2007 VA examiner stated that neither of the Veteran's then-diagnosed chronic anxiety disorders were caused by the broken nose or by the sleep apnea.  The examiner also opined that the anxiety disorders are not aggravated by his broken nose and that it would be mere speculation to determine whether the anxiety disorders are aggravated by sleep apnea.  However, the October 2007 VA examiner did not provide any rationale to support these opinions.  Therefore, this October 2007 opinion has little probative value and is outweighed by the July 2015 VA examiner's opinion.   

The Board also acknowledges that the Veteran's adjustment disorder with mixed anxiety and depressed mood is due to multiple etiological factors, to include alcohol abuse.  See e.g., July 2015 VA examination.  However, entitlement to service connection does not require that the service-connected causal disability be the sole cause for the claimed disability.  Given the significantly probative July 2015 VA examiner's opinion, the weight of the competent and credible evidence supports a finding that the Veteran's adjustment disorder with mixed anxiety and depressed mood is proximately due to or the result of the service-connected residuals of broken nose, and service connection on a secondary basis is warranted.  38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood is granted.




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


